DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This Office Action is in response to remarks and amendments submitted on 10/7/2020, in which claims 1-4, 6-13, and 15-20 were presented for further examination, and in which claims 21-22 were newly presented for examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action:
Claim 1-4, 6-13, and 15-20 are currently amended. 
Claims 5, and 14 were previously cancelled in response filed 10/7/2020.
Claims 1-4, 6-13, and 15-22 are pending.

Response to Arguments
The Applicant’s remarks and/or arguments filed 10/7/2020, with respect to claims 1-4, 6-13, and 15-22, have been fully considered. 

The Examiner is entitled to give the claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces 

Applicant significantly amended each independent claim and applicant asserted the cited references, whether taken alone or in combination, do not teach or suggest all of the elements of at least each independent claim. 

The examiner notes applicant’s arguments and amendments are persuasive with respect to the previous 35 USC § 102 rejection. However, the examiner notes applicant’s claims are still broad enough to encompass aspects of Locker (US PGPub 20140372467). Modifying Locker is shown to teach all of limitations of the impacted claims under 35 USC § 103.

It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Objections
Claim 7 is objected to because of the following informalities:  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 17, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9, 17, and 21-22 depend on respective independent claims that refer to “tags” as in: one or more tags (claim 10), one or more first tags, one or more second tags, a tag (claim 1), and textual tags (claim 16). For instance, claim 1, at least lines 6, 10-11, and 15, discloses one or more first tags and one or more second tags. Claim 10, at least lines 6 and 13, discloses one or more tags indicative of stored information and 
However, claims 9, 17, and 21-22 disclose “virtual tags”. For instance, claims 9 (lines 3-4 and 6-7), 17 (lines 4 and 8), 21 (line 2), and 22 (lines 2 and 5) disclose virtual tags. 
A clear distinction between these virtual tags and the other respective tags are not immediately discernible from the claim language, as well as the specification disclosure. For the purposes of examination, the examiner interpreted the “tag(s)”/”textual tag(s)”/”virtual tag(s)” to refer to any tag in general. The examiner notes it is important for the examiner to immediately distinguish among the tags mentioned across any impacted claims. As a result, applicant is required to explain, on the record, the above-mentioned “tags” in an effort to clarify the record. 
Further, the examiner suggests applicant review the entire claim set to ensure there are no additional “tag(s)” that needs to be descriptively distinguished for the others. 
Applicant may point to information within applicant’s specification if applicant believes the examiner has failed to identify the distinguishing features within applicant’s specification disclosure. 
Appropriate action is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-4, 6-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4, 6-13, and 15-22 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
The method, as claimed in claims 1 and 10, are directed to a process. The system, as claimed in claim 16, is directed to a machine.

Step 2A
While the claims falls within a statutory category, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention is directed to (e.g. sets forth or describes) an abstract idea associated with tagging and ranking data. Specifically, the claims, each, directs itself to the abstract idea of: 
Claim 1:
“receiving, by a computer system, a plurality of instances of digitally encoded content; generating, by the computer system, one or more first tags for each instance of the digitally encoded content; receiving, by the computer system and from a computing device of a user, contextual information associated with the user; generating, by the computer system, one or more second tags comprising a ranked ordering of the one or more first tags based on the received contextual information associated with the user; and
providing, by the computer system and to the user computing device, the one or more second tags for display in a tag screen along with the display of an application screen that includes a page of information for a software application executing on the user computing device.”.

Claim 10:
“storing, by a computer system, information received from a plurality of computing devices, the information pertaining to communications and events associated with a plurality of respective users of the plurality of computing devices; generating, by the computer system, one or more tags indicative of the stored information; receiving, by the computer system and from a computing device of the plurality of computing devices, contextual information regarding context of a user of the computing device, the contextual information including upcoming stored activities of the user; generating, by the computer system, an ordered listing of tags associated with the user based on the one or more tags indicative of the stored information and on the contextual information regarding the content of the user, the ordered listing of tags representing a relevancy of the tags included in the listing to the stored information; selecting, by the computer system, one or more portions of the stored information based on the upcoming stored activates of the user; selecting, by the computer system, one or more tags from the ordered listing of tags that are associated with the selected one or more portions of the stored information; and providing, by the computer system and to the computing device, the selected one or more portions of the stored information and the selected one or more tags from the ordered list of tags for display in a user interface of an application executing on the user computing device.”

Claim 16:
“data storage comprising a plurality of textual tags, wherein each textual tag is associated with an instance of a plurality of instances of content and contains information indicative of content within the associated instance of content; and a processor operatively coupled to the data storage, the processor configured to execute instructions that when executed cause the processor to: generate the plurality of textual tags; receive contextual information associated with each of a plurality of users, the contextual information associated with each user providing context for current information consumption preferences of the user; and for each user, generate a ranked ordering of the plurality of textual tags as a function of the contextual information associated with the user; associate a subset of the plurality of textual tags with the user based on the ranked ordering of the plurality of textual tags; 9Application No.: 15/686,031Attorney's Docket No.: 015048.0002U6 generate a relevancy score for each of the textual tags included in the subset of the plurality of textual tags associated with the user, the relevancy score indicative of a relevancy of the tag to content provided to the user; modify the relevancy score for each of the textual tags included in the subset of the plurality of textual tags associated with the user in response to selection by the user of one or more textual tags included in the subset of the plurality of textual tags; and provide, to a computing device of the user, one or more of the subset of the plurality of textual tags with the highest relevancy scores for display in a tag screen along with a corresponding application screen in a user interface of an application executing on the computing device of the user.”

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recite an abstract idea associated with tagging and ranking data. The concepts recited in representative claim 1 represent an idea 'of itself'. An idea ’of itself’ is used to describe an idea standing alone such as a concept, plan, or scheme, as well as a mental process (thinking) that "can be performed in the human mind or by a human using a pen and paper". Mental processes are defined by the 2019 PEG as including “concepts performed in the human mind (including an observation, evaluation, judgement, opinion”). 
. Although each claim recites additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. Specifying that the abstract idea associated with tagging data and ranking data merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on generically claimed components. 

Step 2B
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claims 1, 10, and 16 are recited 
Even when considered as an ordered combination, the additional elements in any of claims 1, 10, and 16 do not add anything that is not already present when the limitations of each claim are considered individually for the respective claim. When viewed as a whole, claims 1, 10, and 16 simply conveys the abstract idea itself facilitated by generically claimed computing components. Therefore, under Step 2B, there are no meaningful limitations in claims 1, 10, and 16 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claims 1, 10, and 16 are ineligible. 
Dependent claims 2-4, 6-9, 11-13, and 15-22 do not aid in the eligibility of the respective independent claims. 
For example, claims 2-4, 11, 13, 15, and 20 merely classify the data to a particular type or group. 
Claims 6-9, 17-19, and 22 merely provide additional contextual information pertaining to the tags. 
Further, claims 9, 12, 17, and 21-22 disclose limitations that provides for the mere display of data.
In general, claims 2-4, 6-9, 11-13, and 15-22 provide for scoring and ranking data, and provide further embellishments of the limitations recited in the respective independent claims. The claims generally describe the types and further processing of data, and the incorporation of the additional elements are disclosed at a high level of 
Thus, dependent claims 2-4, 6-9, 11-13, and 15-22 are also ineligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication, US PGPub 20140372467, to Howard Locker, hereinafter “Locker”.

Regarding claim 1, Locker teaches a computer-implemented method (Locker, ¶ [0003], discloses one aspect provides a method, comprising: obtaining, at an information handling device … accessing contextual data) comprising:
receiving, by a computer system, a plurality of instances of digitally encoded content (Locker, ¶ [0022], discloses a user taking pictures. Further, Locker, ¶ [0033], discloses capturing pictures);
generating, by the computer system, one or more first tags for each instance of the digitally encoded content (Locker, ¶ [0021], discloses an embodiment provides the ability to use smart tags for object retrieval. An embodiment permits, for example, the user of audio (e.g., speech data) to create tags which contain metadata associated with the object, for example when the object is created. As an example, consider a camera application on a smart phone. Locker, ¶ [0022], discloses the user could simply say “Bob's 50th birthday party” to provide speech input for creating a smart tag for the object to be created, i.e., the picture);
receiving, by the computer system and from a computing device of a user, contextual information associated with the user (Locker, ¶ [0033-0034], discloses an embodiment may query the user for smart tagging options after the picture is captured. If the user opts into smart tagging, an embodiment may access data to create a smart tag or several smart tags. In the example above regarding the picture, this may include capturing user voice input, but this is by no means limiting);
generating, by the computer system, one or more second tags comprising a ranked ordering of the one or more first tags based on the received contextual information associated with the user (Locker, ¶ [0055-0056], disclose after an object ; and
providing, by the computer system and to the user computing device, the one or more second tags for display along with the display of an application screen that includes a page of information for a software application executing on the user computing device (Locker, ¶ [0021], discloses consider a camera application on a smart phone. In an embodiment, when the user gets ready to take a picture (e.g., opens the camera application) an embodiment queries a user if he or she wants to add smart tags. If the user does, an embodiment allows smart tagging, e.g., collection of speech data to create the smart tags for an object (e.g., picture). Locker, ¶ [0034], discloses in the example above regarding the picture, this may include capturing user voice input, but this is by no means limiting. Other sources of smart tag data are available, such as location information (e.g., from a GPS of the device), time information (e.g., from a clock or calendar application of the device), context information (e.g., other smart tags for similar objects). Locker, ¶ [0043], discloses following creation of an object, an embodiment may analyze the audio data of the object (e.g., audio data of a .
Locker teaches the limitations as identified above.
Locker does not explicitly teach the tags are provided in a tag screen along with the display of an application screen.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Locker, where the tags provided to the user on the user’s computing device would cover at least a portion of the display screen. Modification would have been obvious to one of ordinary skill in the art because the tags must be displayed as part of a particular application facilitating the tag display. Locker, ¶ [0021], discloses consider a camera application on a smart phone. In an embodiment, when the user gets ready to take a picture (e.g., opens the camera application) an embodiment queries a user if he or she wants to add smart tags. Further, Locker, ¶ [0045], discloses identifying smart tag options to be presented to the user.

Regarding claim 2, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein the instances of digitally encoded content comprise at least one of text, image, audio, or video content .  

Regarding claim 3, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein generating one or more first tags for each instance of the digitally encoded content (Locker, ¶ [0021], discloses when the user gets ready to take a picture (e.g., opens the camera application) an embodiment queries a user if he or she wants to add smart tags. If the user does, an embodiment allows smart tagging, e.g., collection of speech data to create the smart tags for an object (e.g., picture). Locker, ¶ [0022], discloses the user could simply say “Bob's 50th birthday party” to provide speech input for creating a smart tag for the object to be created, i.e., the picture) comprises: performing, by the computer system, feature extraction on a textually encoded version of the instance of the digitally encoded content to reduce computational requirements of processing the instance of the digitally encoded content when generating the one or more first tags for the instance of the digitally encoded content (Locker, ¶ [0037], discloses an embodiment may provide a search application that allows the user to input the metadata, i.e., corresponding to the smart tag, to ease the burden of object search and retrieval. Locker, ¶ [0047], discloses mechanisms may reduce or prioritize the data analyzed. For example, automatic recording could prioritize mining the first or last x seconds of video recording or x seconds after snapshot, e.g., in order to choose specific times relevant to object creation that may be more likely to capture relevant audio for creation of smart tags. Over time, a user may customize or even learn when to provide voice data such that a smart tag of particular importance can be created. Further, Locker, ¶ [0059], discloses because an embodiment weights the smart tags, or provides strong tag(s) for object(s), the user can get to the desired object with a minimum amount of input (e.g., spoken words). This may also serve to reduce the number of smart tags for an object, as an embodiment may remove some data identified as smart tags but having a low enough rank to not warrant retaining as such); 3Application No.: 15/686,031Attorney's Docket No.: 015048.0002U6 performing, by the computer system, name entity recognition on the instance of the digitally encoded content to locate and classify named entities in the instance of the digitally encoded content into pre-defined categories (Locker, ¶ [0062-0063], discloses to determine a score or ranking, an embodiment may run each smart tag though a relevance analysis, for example a named entity recognition (NER) process. The higher the instances of people, places, locations, organizations, etc., in the smart tag, the higher the NER score … An embodiment, as part of the analysis at 740, may also perform a search using the object's strong tag on previously created groups of ; and generating, by the computer system, a tag associated with each recognized entity that is located and classified into one of the pre-defined categories (Locker, ¶ [0061-0062], discloses at various times, e.g., as each new object is created, a process (e.g., in real time and/or post processing as a background process) of an embodiment may compare the new object's smart tags that have been selected to existing objects' smart tags (including the strong tags). The objects chosen for comparison may be based on a similarity metric or metrics, for example, similar times and/or locations associated with the objects. So in the example of Bob's 50th birthday party, all picture objects taken within that timeframe and that location may be grouped together as a “group” for such a comparison. Other similarity metrics may be used, in addition to or in lieu of the examples given above … The smart tags for each object within the group may be accessed and analyzed. For example, an embodiment may analyze other object's smart tags to determine the “strongest” tag for the group of objects and/or to re-order in some way the ranking of the objects' various smart tags. The “strongest” tag is something that is descriptive yet selective enough that it will not have many matches outside of the “group”. The nature of the analysis may be one of frequency and/or weighted relevance).  

Regarding claim 4, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein the instance of the digitally encoded content is encoded as one of an image or an audio file (Locker, ¶ [0020], discloses from a usability stand point, this is either entirely ineffective (e.g., file name on a video file is a machine generated number) or simply frustrating, as this is not the way our minds work to remember clues about the object (and that are not necessarily in the object), especially if it is a non-data object (picture, video, etc.) or a data object that the user did not create. Further, Locker, ¶ [0042], discloses a mechanism is provided for automatically establishing probable smart tags by mining audio that is captured for example during object creation, e.g., recording of motion video along with audio or after creation of an object, e.g., after a snapshot is taken).  

Regarding claim 6, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein the contextual information associated with the comprises at least one of: location information indicating a current location of the user; or meetings contained in a calendar application associated with the user (Locker, ¶ [0033], discloses In FIG. 3 a general overview of smart tag creation is outlined. An embodiment determines if smart tagging is selected by the user. This may be accomplished in a variety of ways. For example, referring to a context where a user is taking pictures with a camera application of a smart phone, an embodiment may query the user prior to capturing the picture, e.g., when the camera application is launched. Locker, ¶ [0034], discloses this may include capturing user voice input, but this is by no means limiting. Other sources of smart tag .  

Regarding claim 7, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein: the one or more first tags comprise a listing of tags for instances of the digitally encoded content associated with the user (Locker, ¶ [0056], discloses having identified smart tags for an object, may rank the smart tags for the object in order to identify a strong tag for the object. For example, over the course of the video a table or other organized structure may be built to keep track of the number of instances of each NER item. An embodiment may also process the video though voice recognition and identify NER items spoken by the video owner or device user. The owner or device user may be the creator of the video object and/or the current owner of the video object); and 4Application No.: 15/686,031Attorney's Docket No.: 015048.0002U6 generating the one or more second tags comprises: joining content of a contextual tags vector associated with the user with the listing of tags to generate an association between each of the one or more first tags and the user context (Locker, ¶ [0054], discloses various embodiments may leverage a variety of data sources to form and refine smart tags. As an example, as an alternative to a user providing speech or other input as a source of smart tag data for an object, or in addition to this process, an embodiment may analyze data of the object itself. An embodiment additionally may process the smart tag data to create a refined set of tags ; and processing the association between the each of the one or more first tags and the contextual information associated with the user to generate the ranked ordering of the one or more first tags indicative of a relevance to the user of the instances of the digitally encoded content (Locker, ¶ [0057], discloses an embodiment may select the strong tag by ordering the NER items that have the highest counts within the video and/or giving NER items spoken by the owner or device user a multiplier so they move towards the beginning (have a higher ranking) As described further herein, an embodiment may then perform a search using each NER item on previously created videos to see how selective the NER item is for the particular object. The lower amount of objects (e.g., videos) selected, the higher the selective score is for that NER item).  

Regarding claim 8, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches receiving, by the computer system and from the computing device, an indication of a selection of one or more of the second tags (Locker, ¶ [0051], discloses an embodiment may access additional data to select or promote smart tags); and generating, by the computer system, one or more third tags by modifying the ranked ordering of the one or more second tags based on the received indication of the selection of one or more of the second tags, the modified ranked ordering indicative of a relevance of the instances of the digitally encoded content to the user (Locker, ¶ [0051], discloses an embodiment may aggregate mining of audio across objects (e.g., video files or snapshots recorded at similar times and/or locations). Thus, it may occur that the most relevant smart tag occurs during snapshot two of six (in a series of snapshots where all six where taken in approximately the same time and location). Following an analysis of each object's smart tag data, a determination may be made that “Jimmy's 1st birthday” is a common and relevant phrase for each. The snapshots may then have smart tags applied or promoted (re-ordered) such as “Jimmy's 1st birthday—1”, “Jimmy's 1st birthday—2”, etc. Thus, an embodiment may perform a post object creation analysis, e.g., following the last in a series of snapshots, in order to provide further analysis of the smart tag data. This provides the user with the ability to review and edit the smart tag(s) for objects, even previously chosen smart tags).  

Regarding claim 9, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches generating, by the computer system, a plurality of virtual tags associated with the page of information for the software application (Locker, ¶ [0021], discloses when the user gets ready to take a picture (e.g., opens the camera application) an embodiment queries a user if he or she ; and providing, by the computer system and to the user computing device, at least a subset of the plurality of virtual tags for display in the tag screen with the one or more second tags (Locker, ¶ [0065], discloses an embodiment may recreate a new strongest cloud tag using the larger amount of objects within the cloud and add this tag to all objects in the cloud group, e.g., as a sort of global maximum strongest tag).  

Regarding claim 10, Locker teaches a computer-implemented method (Locker, ¶ [0003], discloses one aspect provides a method, comprising: obtaining, at an information handling device … accessing contextual data) comprising: 
storing, by a computer system, information received from a plurality of computing devices, the information pertaining to communications and events associated with a plurality of respective users of the plurality of computing devices (Locker, ¶ [0021], discloses the user of audio (e.g., speech data) to create tags ;
generating, by the computer system, one or more tags indicative of the stored information (Locker, ¶ [0035], discloses an embodiment creates a smart tag for the object (e.g., a picture just captured or to be captured). This smart tag, e.g., “Bob's 50th birthday” is then linked or otherwise associated with the object such that it can serve a locating function during retrieval activities, as further described herein);
receiving, by the computer system and from a computing device of the plurality of computing devices, contextual information regarding context of a user of the computing device, the contextual information including stored activities of the user (Locker, ¶ [0073], discloses suppose that there was an event on the calendar of the user's device last weekend denoting the nephew's birthday party. Along with the key words of the nephew's name in the search query (e.g., provided by the user), an embodiment now has an additional piece of information to aid in the search query for objects. Furthermore, if the user provided a search query of “pictures of Name A”, an embodiment would have many pieces of information: 1) that the user has queried Name ;
generating, by the computer system, an ordered listing of tags associated with the user based on the one or more tags indicative of the stored information and on the contextual information regarding the content of the user, the ordered listing of tags representing a relevancy of the tags included in the listing to the stored information (Locker, ¶ [0055-0056], disclose after an object (e.g., a video file) is created the audio of the file may be analyzed to create a strong tag. A “strong” tag is a tag that is descriptive yet selective enough that it will not have many matches outside of the object in question (e.g., the video file in this example) … The owner or device user may be the creator of the video object and/or the current owner of the video object. Further, Locker, ¶ [0058], discloses an embodiment therefore may rearrange the order of the NER items by taking more selective items and moving them closer to the beginning (making their ranking higher). The strong tag for the object is thus selected by selecting the smart tag having the highest ranking given the analysis (or analyses) and ranking methodology employed);
selecting, by the computer system, one or more portions of the stored information based on the stored activities of the user (Locker, ¶ [0073], discloses suppose that there was an event on the calendar of the user's device last weekend denoting the nephew's birthday party. Along with the key words of the nephew's name ;
selecting, by the computer system, one or more tags from the ordered listing of tags that are associated with the selected one or more portions of the stored information (Locker, ¶ [0073], discloses an embodiment has at least two time relevance pieces of information, namely, 1) that the nephew's birthday happened recently (i.e., last week in the calendar event) and 2) that the nephew is a name in the contacts. These two time based items, and the fact that the user is looking for pictures, leads an embodiment to a stronger tie to the nephew in the contacts, so an embodiment may provide a search that implicitly also adds a date range (e.g., including objects created or obtained within a date range for the birthday) along with smart tags the user supplied (i.e., pictures and Name A)); and
providing, by the computer system and to the computing device, the selected one or more portions of the stored information and the selected one or more tags from the ordered list of tags for display in a user interface of an application executing on the user computing device (Locker, ¶ [0073], discloses an embodiment has at least two time relevance pieces of information, namely, 1) that the nephew's birthday happened recently (i.e., last week in the calendar event) and 2) that the nephew is a name in the contacts. Locker, ¶ [0074], discloses the sources of this contextual data may include contact data, calendar data, and the like, but is not so limited. Additional data may be accessed on the device, e.g., user search history, purchase histories, etc., and additionally or alternatively, cloud based data may be accessed (e.g., this and/or related user data in the cloud may be accessed to add .
	Locker teaches the limitations as identified above.
	Locker does not explicitly teach the user activities are “upcoming” activities as in the contextual information including upcoming stored activities of the user.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Locker, to understand contextual information, whether it be past information, present information or future information, would not patently distinguish from the prior art reference. Modification would have been obvious to one of ordinary skill in the art because the actual type of data is merely descriptive in nature and applicant’s own specification does not disclose inoperability of the invention with the particular type of data disclosed in the prior art teachings (i.e. past and present activities). For the case of the instant application, a simple substitution of one type of data for another would produce predictable results (i.e. particular tags). Locker, ¶ [0022], discloses if a user happens to be taking pictures of Bob's 50th birthday party, the user could simply say “Bob's 50th birthday party” to provide speech input for creating a smart tag for the object to be created, i.e., the picture. Further, Locker, ¶ [0073], discloses an embodiment has at least two time relevance pieces of information, namely, 1) that the nephew's birthday happened recently (i.e., last week in the calendar event) and 2) that the nephew is a name in the contacts.

Regarding claim 11, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein the contextual information regarding context of the user of the computing device comprises 7Application No.: 15/686,031Attorney's Docket No.: 015048.0002U6 information pertaining to a location of the user, upcoming and past meetings recorded for the user, and other persons with whom the user has communicated (It should be noted the calendar application as noted below has the capabilities to document upcoming and past meetings of the user. Locker, ¶ [0034], discloses if the user opts into smart tagging, an embodiment may access data to create a smart tag or several smart tags. In the example above regarding the picture, this may include capturing user voice input, but this is by no means limiting. Other sources of smart tag data are available, such as location information (e.g., from a GPS of the device), time information (e.g., from a clock or calendar application of the device), context information (e.g., other smart tags for similar objects). Further, Locker, ¶ [0037], discloses the user attending a party with at least Bob and tagging pictures of the party accordingly).  

Regarding claim 12, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein the selected one or more portions of the stored information is displayed in the user interface in a timeline format (Locker, ¶ [0036], discloses once a user provides a smart tag, e.g., to a first photo, an embodiment may automatically provide the same or similar smart tags to other objects based on a similarity metric, e.g., all other photos taken in the same place over the next x units of time may carry the same tag, so no need to retag every photo, etc. Locker, ¶ [0047], discloses automatic recording could prioritize mining the first or .  

Regarding claim 13, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein the information pertaining to communications and events comprises one or more of: calendar information containing events pertaining to a user; textual information pertaining to messages pertaining to a user; audio information pertaining to audio communications to and from a user; and image information pertaining to images sent to and from a user (Locker, ¶ [0045], discloses if a user is recorded speaking “it's Jimmy's first birthday!” during the video as well as “he is blowing out the candles” an embodiment may analyze the audio portion of the file to identify smart tag options to be presented to the user. For example, an embodiment may provide a first smart tag option of “Jimmy's first birthday” and a second smart tag option of “blowing out the candles”, etc.).  

Regarding claim 15, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein generating one or more tags indicative of the stored information comprises: performing feature extraction on a textually encoded version of each portion of the stored information to reduce computational requirements of processing the information (Locker, ¶ [0047], discloses mechanisms may reduce or prioritize the data analyzed. Locker, ¶ [0059], discloses because an embodiment weights the smart tags, or provides strong tag(s) for object(s), the user can get to the desired object with a minimum amount of input (e.g., spoken words). This may also serve to reduce the number of smart tags for an object, as an embodiment may remove some data identified as smart tags but having a low enough rank to not warrant retaining as such);8Application No.: 15/686,031Attorney's Docket No.: 015048.0002U6 performing name entity recognition on each portion of the stored information to locate and classify named entities in the portion of the stored information into pre-defined categories (Locker, ¶ [0062-0063], discloses to determine a score or ranking, an embodiment may run each smart tag though a relevance analysis, for example a named entity recognition (NER) process. The higher the instances of people, places, locations, organizations, etc., in the smart tag, the higher the NER score … An embodiment, as part of the analysis at 740, may also perform a search using the object's strong tag on previously created groups of objects to see how selective the strong tag is. The lower amount of groups selected, the higher the selective score is. The smart tag from the group in question with the highest score (e.g., combined NER and selectivity score) may be considered the strongest tag for the group in question. Similarly, other smart tags may ; and generating a tag associated with each recognized entity that is located and classified into one of the pre-defined categories (Locker, ¶ [0061-0062], discloses at various times, e.g., as each new object is created, a process (e.g., in real time and/or post processing as a background process) of an embodiment may compare the new object's smart tags that have been selected to existing objects' smart tags (including the strong tags). The objects chosen for comparison may be based on a similarity metric or metrics, for example, similar times and/or locations associated with the objects. So in the example of Bob's 50th birthday party, all picture objects taken within that timeframe and that location may be grouped together as a “group” for such a comparison. Other similarity metrics may be used, in addition to or in lieu of the examples given above … The smart tags for each object within the group may be accessed and analyzed. For example, an embodiment may analyze other object's smart tags to determine the “strongest” tag for the group of objects and/or to re-order in some way the ranking of the objects' various smart tags. The “strongest” tag is something that is descriptive yet selective enough that it will not have many matches outside of the “group”. The nature of the analysis may be one of frequency and/or weighted relevance).  

Regarding claim 16, Locker teaches a computer system (Locker, ¶ [0019], discloses tagging system) comprising: data storage comprising a plurality of textual tags (Locker, ¶ [0003], discloses a repository of stored tag data), wherein each textual tag is associated with an instance of a plurality of instances of content and contains information indicative of content within the associated instance of content (Locker, ¶ [0021], discloses an embodiment provides the ability to use smart tags for object retrieval. An embodiment permits, for example, the user of audio (e.g., speech data) to create tags which contain metadata associated with the object, for example when the object is created. As an example, consider a camera application on a smart phone. Locker, ¶ [0022], discloses the user could simply say “Bob's 50th birthday party” to provide speech input for creating a smart tag for the object to be created, i.e., the picture); and a processor operatively coupled to the data storage, the processor configured to execute instructions (Locker, FIG. 2, discloses an example of information handling device circuitry) that when executed cause the processor to: generate the plurality of textual tags (Locker, FIG. 3, discloses  creating smart tags for objects); receive contextual information associated with each of a plurality of users (Locker, ¶ [0033-0034], discloses an embodiment may query the user for smart tagging options after the picture is captured. If the user does not wish to engage in smart tagging the object(s), normal processing may occur (e.g., simply saving the picture in a predetermined location with a stock file name) … If the user opts into smart tagging, an embodiment may access data to create a smart tag or several smart tags. In the example above regarding the picture, this may include capturing user voice input, but this is by no means limiting), the contextual information associated with each user providing context for current information consumption preferences of the user (Locker, ¶ [0036], discloses in the example of an office document, on the first save an embodiment may ask the user how he or she wants to describe this object. Or, if the user saves a file from an email, an embodiment might ask the user how he or she wants to describe this object. An embodiment then facilitates the creation of smart tag(s) for ; and for each user, generate a ranked ordering of the plurality of textual tags as a function of the contextual information associated with the user (Locker, ¶ [0043], discloses referring to FIG. 5, following creation of an object, an embodiment may analyze the audio data of the object (e.g., audio data of a video file) and/or prompt the user at the end of object creation, e.g., recording or snapshot, with top n tag options and/or with an automatically choose one as a smart tag); associate a subset of the plurality of textual tags with the user based on the ranked ordering of the plurality of textual tags (Locker, ¶ [0043-0044], discloses it should be noted that this analysis at 520 may be done in addition to or as an alternative to prompting a user at the start of creating the object and/or prompting the user at the end of object creation. Then, once the object is completed an embodiment may run to auto add smart tags to the smart tags the user creates … Identification and/or choosing of a smart tag may be based on an analysis of which word or words that are determined to be of importance or relevance to future object retrieval. A variety of techniques may be employed, as described herein. One example includes identifying names, events or verbs (or a combination thereof) that allow for an inference of context and thus importance); 9Application No.: 15/686,031Attorney's Docket No.: 015048.0002U6 generate a relevancy score for each of the textual tags included in the subset of the plurality of textual tags associated with the user, the relevancy score indicative of a relevancy of the tag to content provided to the user (Locker, ¶ [0051], discloses an embodiment may access additional data to select or promote smart tags. As an example, an embodiment may aggregate mining of audio across objects (e.g., video files or snapshots recorded at similar times and/or locations). Thus, it may occur that the most relevant smart tag occurs during snapshot two of six (in a series of snapshots where all six where taken in approximately the same time and location). Following an analysis of each object's smart tag data, a determination may be made that “Jimmy's 1st birthday” is a common and relevant phrase for each. The snapshots may then have smart tags applied or promoted (re-ordered) such as “Jimmy's 1st birthday—1”, “Jimmy's 1st birthday—2”, etc. Thus, an embodiment may perform a post object creation analysis, e.g., following the last in a series of snapshots, in order to provide further analysis of the smart tag data. This provides the user with the ability to review and edit the smart tag(s) for objects, even previously chosen smart tags); modify the relevancy score for each of the textual tags included in the subset of the plurality of textual tags associated with the user in response to selection by the user of one or more textual tags included in the subset of the plurality of textual tags (Locker, ¶ [0057], discloses an embodiment may select the strong tag by ordering the NER items that have the highest counts within the video and/or giving NER items spoken by the owner or device user a multiplier so they move towards the beginning (have a higher ranking) As described further herein, an embodiment may then perform a search using each NER item on previously created videos to see how selective the NER item is for the particular object. The lower amount of objects (e.g., videos) selected, the higher the selective score is for that NER item); and provide, to a computing device of the user, one or more of the subset of the plurality of textual tags with the highest relevancy scores for display in a tag screen along with a corresponding application screen in a user interface of an application executing on the computing device of the user (Locker, ¶ [0021], discloses consider a camera application on a smart phone. In an embodiment, when the user gets ready to take a picture (e.g., opens the camera application) an embodiment queries a user if he or she wants to add smart tags. If the user does, an embodiment allows smart tagging, e.g., collection of speech data to create the smart tags for an object (e.g., picture). Locker, ¶ [0044], discloses identification and/or choosing of a smart tag may be based on an analysis of which word or words that are determined to be of importance or relevance to future object retrieval. A variety of techniques may be employed, as described herein. One example includes identifying names, events or verbs (or a combination thereof) that allow for an inference of context and thus importance. Locker, ¶ [0046], discloses if a smart tag is to be automatically chosen as part of the analysis, for example based on relevance, an embodiment may promote a single smart tag (i.e., the chosen smart tag) to the user, may automatically apply the smart tag to the object, or may highlight the chosen smart tag, e.g., for approval by the user).  
Locker teaches the limitations as identified above.
Locker does not explicitly teach the tags are provided in a tag screen along with a corresponding application screen.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Locker, where 

Regarding claim 17, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein the processor is further configured to execute instructions that when executed cause the processor to, for each user: generate a plurality of virtual tags associated with the application executing on the user computing device and with the user as a function of contextual information associated with the user (Locker, ¶ [0021], discloses when the user gets ready to take a picture (e.g., opens the camera application) an embodiment queries a user if he or she wants to add smart tags. Locker, ¶ [0022], discloses provide speech input for creating a smart tag for the object to be created. Further, Locker, ¶ [0033-0034], discloses an embodiment may query the user for smart tagging options after the picture is captured … If the user opts into smart tagging, an embodiment may access data to create a smart tag or several smart tags. In the example above regarding the picture, this may include capturing user voice input, but this is by no means limiting); and provide, to a computing device of the user, one or more of the plurality of virtual tags for display in the tag screen (Locker, ¶ [0065], discloses an embodiment may recreate a new strongest cloud tag using the larger amount of objects within the cloud and add this tag to all objects in the cloud group, e.g., as a sort of global maximum strongest tag).  

Regarding claim 18, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein the contextual information associated with each of the plurality of users comprises at least one of: location information indicating a current location of a user; and upcoming meetings contained in a calendar application associated with a user (Locker, ¶ [0033], discloses In FIG. 3 a general overview of smart tag creation is outlined. An embodiment determines if smart tagging is selected by the user. This may be accomplished in a variety of ways. For example, referring to a context where a user is taking pictures with a camera application of a smart phone, an embodiment may query the user prior to capturing the picture, e.g., when the camera application is launched. Locker, ¶ [0034], discloses this may include capturing user voice input, but this is by no means limiting. Other sources of smart tag data are available, such as location information (e.g., from a GPS of the device), time information (e.g., from a clock or calendar application of the device), context information (e.g., other smart tags for similar objects). Various examples will be given throughout regarding the rich and extensive nature of available smart tag data).  

Regarding claim 19, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein the processor is further configured to execute instructions that when executed cause the processor to generate a ranked ordering of the plurality of textual tags as a function of the contextual information associated with the user (Locker, ¶ [0055-0056], disclose after an object (e.g., a video file) is created the audio of the file may be analyzed to create a strong tag. A “strong” tag is a tag that is descriptive yet selective enough that it will not have many matches outside of the object in question (e.g., the video file in this example) … The owner or device user may be the creator of the video object and/or the current owner of the video object. Further, Locker, ¶ [0058], discloses an embodiment therefore may rearrange the order of the NER items by taking more selective items and moving them closer to the beginning (making their ranking higher). The strong tag for the object is thus selected by selecting the smart tag having the highest ranking given the analysis (or analyses) and ranking methodology employed) by: joining content of a contextual tags vector associated with the user with a listing of textual tags for instances of content associated with the user to generate an association between the textual tags and the contextual information associated with the user (Locker, ¶ [0054], discloses various embodiments may leverage a variety of data sources to form and refine smart tags. As an example, as an alternative to a user providing speech or other input as a source of smart tag data for an object, or in addition to this process, an embodiment may analyze data of the object itself. An embodiment additionally may process the smart tag data to create a refined set of tags or “strong” tags. Locker, ¶ [0061], discloses at various times, e.g., as each new object is created, a process (e.g., ; and processing each association between the textual tags and thecontextual information associated with the user to generate the ranked ordering of the plurality of textual tags indicative of a relevance to the user of the instances of content (Locker, ¶ [0057], discloses an embodiment may select the strong tag by ordering the NER items that have the highest counts within the video and/or giving NER items spoken by the owner or device user a multiplier so they move towards the beginning (have a higher ranking) As described further herein, an embodiment may then perform a search using each NER item on previously created videos to see how selective the NER item is for the particular object. The lower amount of objects (e.g., videos) selected, the higher the selective score is for that NER item).  

Regarding claim 20, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein the processor is further configured to execute instructions that when executed cause the processor to generate the plurality of textual tags by: performing feature extraction on a textually encoded version of the instance of content to reduce computational requirements of processing the instance of content (Locker, ¶ [0022], discloses the user could simply say “Bob's 50th birthday party” to provide speech input for creating a smart tag for the object to be created. Locker, ¶ [0037], discloses an embodiment may provide a search application that allows the user to input the metadata, i.e., corresponding to the smart tag, to ease the burden of object search and retrieval. Locker, ¶ [0047], discloses mechanisms may reduce or prioritize the data analyzed … Over time, a user may customize or even learn when to provide voice data such that a smart tag of particular importance can be created. Further, Locker, ¶ [0059], discloses because an embodiment weights the smart tags, or provides strong tag(s) for object(s), the user can get to the desired object with a minimum amount of input (e.g., spoken words). This may also serve to reduce the number of smart tags for an object, as an embodiment may remove some data identified as smart tags but having a low enough rank to not warrant retaining as such); 11Application No.: 15/686,031Attorney's Docket No.: 015048.0002U6 performing name entity recognition on the instance of content to locate and classify named entities in the instance of content into pre-defined categories (Locker, ¶ [0062-0063], discloses to determine a score or ranking, an embodiment may run each smart tag though a relevance analysis, for example a named entity recognition (NER) process. The higher the instances of people, places, locations, organizations, etc., in the smart tag, the higher the NER score … An embodiment, as part of the analysis, may also perform a search using the object's strong tag on previously created groups of objects to see how selective the strong tag is. The lower amount of groups selected, the higher the selective score is. The smart tag from the group in question with the highest score (e.g., combined NER and selectivity score) may be considered the strongest tag for the group in question. ; and generating a textual tag associated with each recognized entity that is located and classified into one of the pre-defined categories (Locker, ¶ [0061-0062], discloses at various times, e.g., as each new object is created, a process (e.g., in real time and/or post processing as a background process) of an embodiment may compare the new object's smart tags that have been selected to existing objects' smart tags (including the strong tags). The objects chosen for comparison may be based on a similarity metric or metrics, for example, similar times and/or locations associated with the objects. So in the example of Bob's 50th birthday party, all picture objects taken within that timeframe and that location may be grouped together as a “group” for such a comparison. Other similarity metrics may be used, in addition to or in lieu of the examples given above … The smart tags for each object within the group may be accessed and analyzed. For example, an embodiment may analyze other object's smart tags to determine the “strongest” tag for the group of objects and/or to re-order in some way the ranking of the objects' various smart tags. The “strongest” tag is something that is descriptive yet selective enough that it will not have many matches outside of the “group”. The nature of the analysis may be one of frequency and/or weighted relevance).  

Regarding claim 21, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches wherein one or more of the plurality of virtual tags is changeable based on at least one of a passage of time or an action of the user (Locker, ¶ [0073], discloses an embodiment has at least two .  

Regarding claim 22, the modification of Locker teaches the claimed invention substantially as claimed and Locker further teaches generating, by the computer system, a plurality of virtual tags associated with the application (Locker, ¶ [0021], discloses when the user gets ready to take a picture (e.g., opens the camera application) an embodiment queries a user if he or she wants to add smart tags. Locker, ¶ [0022], discloses provide speech input for creating a smart tag for the object to be created); and providing, by the computer system and to the user computing device, at least a subset of the plurality of the virtual tags for display in the user interface of the application (Locker, ¶ [0065], discloses an embodiment may recreate a new strongest cloud tag using the larger amount of objects within the cloud and add this tag to all objects in the cloud group, e.g., as a sort of global maximum strongest tag).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The Examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        1/26/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162